 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
 8                                           DISTRICT OF NEVADA
 9   MICHAEL RHYMES,
                                                                    Case No. 3:15-cv-00592-RCJ-CBC
10                                  Plaintiff,
                                                                 ORDER GRANTING PLAINTIFF’S
11   v.                                                       REQUEST FOR DOCUMENTS FROM NON-
                                                                           PARTY
12   NEVADA DEPARTMENT OF
     CORRECTIONS, et al.,
13
                                    Defendants.
14

15          This matter came before this Court pursuant to Plaintiff’s request for Return of Documents in
16   the possession of a non-party to this litigation. Plaintiff filed a request for summons, (ECF No. 114 at
17   5), requesting his file relating to this case be returned. Plaintiff alleges that he provided originals of his
18   legal documents relating to this matter to Attorney Travis N. Barrick, Esq., State Bar Number 9257.
19   According to Plaintiff’s representations, Mr. Barrick has not returned the documents to Plaintiff, despite
20   his requests. Nevada Rules of Professional Conduct, Rule 1.16 (d) requires an attorney to return all
21   papers and property to the potential client upon declining representation. If Attorney Barrick is in
22   possession of any of Plaintiff’s property, it should be returned.
23          Defendants have no objection to this Court issuing an Order for return of property. The Court
24   ordered the Counsel for the Defendants to prepare this Order.
25   ///
26   ///
27   ///
28   ///


                                                          1
 1          Accordingly, and good cause appearing, IT IS HEREBY ORDERED Plaintiff’s request for

 2   return of property is granted. Mr. Barrick shall return all property of the Plaintiff, if any is held, to

 3   the Plaintiff no later than 5:00p.m. Wednesday, January 29, 2020. The Property shall be returned

 4   to the Plaintiff at Northern Nevada Correctional Center, where Plaintiff is being transferred for trial.

 5          DATED this 28th day of January, 2020.

 6

 7                                                     ________________________
                                                          DISTRICT JUDGE
 8

 9
10
     SUBMITTED BY:
11   AARON D. FORD
      Attorney General
12   DOUGLAS R. RANDS, Bar No. 3572
      Deputy Attorney General
13   State of Nevada
     Public Safety Division
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                         2
